EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng (L 1180) on 05/28/2021.



1. (Currently Amended) A smart television signal source-based method for displaying a floating menu, comprising:
detecting, by [[a]] the smart television, that a user has pressed a button for a signal source of mandatory broadcast;
in response to detecting that the user has pressed the button, adopting, by the smart television, an Android system broadcast method to force the button to be distributed and output to a system and a plurality of application terminals of the smart television, including:
starting, by the smart television, the Android system broadcast;
forcing, by the Android system broadcast, the button to be distributed and output to the system and the application terminals of the smart television;
calling [[a]] the floating menu out to any one position on a current page in response to the smart television forcing the button to be distributed 
acquiring, for the floating menu, a signal source channel and a plurality of configuration entries that [[a]] the current smart television model requires to display according to a system file configuration;
dynamically sorting the configuration entries automatically according to a current state of the system; and
television (TV) screen setting.

2.-3. (Cancelled)

4. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 1, further comprising: 
when a configuration entry of the sorted configuration entries is clicked, highlighting and floating the configuration entry itself alone on the current page, to receive an adjustment by a user.

5. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 4, wherein: 
the configuration entry is called out by the floating menu through the signal source in any one playing scene, and the configuration entry is floating on the current page when being clicked for the adjustment, without interrupting a scene currently on play; and the configuration entries are configured through a file, and different television models are configured with different configuration entries.




after completing the adjustment, if it is detected that the user presses a button for the signal source again, quitting the floating menu.

7. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 1, wherein acquiring, for the floating menu, a signal source channel and a plurality of configuration entries comprises:
acquiring, by the floating menu, the signal source channel;
calling big data information to obtain a common configuration entry;
displaying the common configuration entry; 
calling a system file configuration and obtaining the current smart television model;
displaying the configuration entries on the current page that the current smart television model needs to display.








 obtaining, according to the configuration entries, the current state of the system and determining whether there is a signal or not for each configuration entry;
 dynamically sorting in a real time automatically based on whether there is a signal or not for each configuration entry.

9. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 8, further comprising:
determining that there is no signal for a network configuration entry; 
placing a position of the network configuration entry ahead in the floating menu, the network configuration entry being configured to receive network information for connecting the smart television to a network.

10. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 8, further comprising:
determining that there is a signal for a package update configuration entry; 
placing a position of the package update configuration entry ahead in the floating menu, the package update configuration entry being configured to initiate an update for a program in the smart television.


automatically hiding the floating menu after the user has completed the adjustment, if there is no display instruction received during a first preset time threshold.

12. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 4, further comprising: 
automatically quitting the configuration entry after the user has completed the adjustment, if there is no adjustment instruction received during a second preset time threshold.

13. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 11, wherein the first preset time threshold is 5-60 seconds.

14. (Previously Presented) The smart television signal source-based method for displaying a floating menu according to claim 12, wherein the second preset time threshold is 5-30 seconds.






a display device; and 
a processor configured to display a floating menu on the display device, comprising: 
detecting, by [[a]] the smart television, that [[the]] a user has pressed a button for a signal source of mandatory broadcast;
in response to detecting that the user has pressed the button, adopting, by the smart television, an Android system broadcast method to force the button to be distributed and output to a system and a plurality of application terminals of the smart television, including:
starting, by the smart television, the Android system broadcast;
forcing, by the Android system broadcast, the button to be distributed and output to the system and the application terminals of the smart television;
calling the floating menu out to any one position on a current page in response to the smart television forcing the button to be distributed 
acquiring, for the floating menu, a signal source channel and a plurality of configuration entries that [[a]] the current smart television model requires to display according to a system file configuration;
dynamically sorting the configuration entries automatically according to a current state of the system; and
television (TV) screen setting.

16. (Previously Presented) The method according to claim 1, wherein the one or more configuration entries about TV screen settings include a configuration entry for backlight setting and a configuration entry for picture mode. 

17. (Previously Presented) The method according to claim 1, wherein the sorted configuration entries further include at least one of a configuration entry for audio setting, a network configuration entry, and a configuration entry for sleep timer.


Allowable Subject Matter
Claims 1, 4-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the feature that recites “when the smart television receives that the user has pressed the signal source button, an Android system broadcast method will be adopted to force the button to be distributed before outputting to the system and the application terminals of the smart television”. Specifically prior art fails to teach or to reasonably disclose “detecting, by a smart television, that the user has pressed a button for a signal source of mandatory broadcast; in response to detecting that the user has pressed the button, adopting, by the smart television, an Android system broadcast method to force the button to be distributed and output to a system and a plurality of application terminals of the smart television, including: starting, by the smart television, the Android system broadcast; forcing, by the Android system broadcast, the button to be distributed and output to the system and the application terminals of the smart television” in combination with the other limitations taken as a whole as recited in independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
USPG_Pub. 2008/0178214 to Shivaji-Rao discloses a floating menu displayed simultaneously with the primary broadcast allowing a user to be able to configure the picture settings forever while the primary content is being displayed-see figures 5-6 and Para. 20-21. However, Shivaji-Rao does not teach or reasonably disclose detecting, by a smart television, that the user has pressed a button for a signal source of mandatory broadcast; in response to detecting that the user has pressed the button, adopting, by the smart television, an Android system broadcast method to force the button to be distributed and output to a system and a plurality of application terminals of the smart television, including: starting, by the smart television, the Android system broadcast; forcing, by the Android system broadcast, the button to be distributed and output to the system and the application terminals of the smart television as recited in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/           Examiner, Art Unit 2423